Citation Nr: 1124320	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-40 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code or under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 2007 to June 2010.  This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) or under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).  

The Veteran served on active duty from August 2007 to June 2010.  His report of separation, Form DD 214, listed his character of service as "Under Honorable Conditions (General)," and noted the narrative reason for his separation as a pattern of misconduct.

The Veteran contends that he was discharged from the Army due to a psychiatric disorder.  In support of his claim, he submitted a March 2010 psychiatric referral letter.  He also submitted a March 2010 mental status evaluation report which concluded with diagnoses of alcohol dependence, history of depression, and history of anxiety.  The mental status evaluation report also noted that the Veteran should receive a medication evaluation for his depression and anxiety and continue with his ASAP treatment as he awaits his Chapter 14 administrative separation.

A.  Montgomery GI Bill

An individual may establish eligibility for basic educational assistance under MGIB by satisfying certain service prerequisites.  An individual may establish eligibility by showing that he first entered active duty as a member of the armed forces after June 30, 1985.  The individual must also demonstrate that he served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a)(2) (2010).  

After completing the service requirement, the individual must be discharged from the service with an honorable discharge.  Alternatively, if the service requirements are not met, the individual may still be eligible for basic educational assistance if discharged or released from active duty service for a service-connected disability; for a medical condition which preexisted service on active duty and which VA determines in not service-connected; under 10 U.S.C. § 1173 (hardship discharge); or for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the military department in accordance with regulations prescribed by the Secretary of Defense.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a)(4).

B.  Post-9/11 GI Bill

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520 (2010).

The minimum service requirements for eligibility for educational assistance under the Post-9/11 GI Bill.  Generally, to be eligible for educational assistance benefits under the Post-9/11 GI Bill, an individual must have served on active duty for a minimum of 90 days after September 10, 2001.  See 38 C.F.R. § 21.9520.  The service requirement is also met by an individual who serves a minimum of 30 continuous days of active duty, and after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520 (b).

After completing the service requirement, the individual must be discharged from service with an honorable discharge, or have been discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; hardship, as determined by the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 C.F.R. § 21.9505 (2010).

C.  Character of Discharge

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if the service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12 (d)(4) (2010).  In addition, a discharge under this provision is not a bar to the payment of benefits if it is found that the person was insane at the time of the committing the offense that caused such discharge or release.  See 38 C.F.R. § 3.12(a).

Given the Veteran's allegation of an inservice psychiatric disorder, including evidence indicating that he received psychiatric treatment during service, additional development is needed in order to clarify the facts and circumstances surrounding the Veteran's separation from service.  Accordingly, the RO should obtain the Veteran's complete service personnel file, service treatment records, and VA compensation file, if any, to associate with the record in this appeal.  

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain the Veteran's complete service personnel file and service treatment records.  The claims file must document the efforts made to obtain these records along with any negative responses.  If the service personnel file and/or service treatment records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  The RO must associate the Veteran's VA compensation claims file, if any, with the record in this appeal.  If no compensation claims file exists, a memorandum to this effect must be added to the record in this appeal.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


